Citation Nr: 0103232	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of fracture, right fourth metacarpal.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from January 1963 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's residuals of fracture, right fourth 
metacarpal, are productive of pain and mild functional 
impairment.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of fracture, right fourth metacarpal, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§  4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5227 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that the residuals of fracture, right 
fourth metacarpal, are more disabling than presently 
evaluated.  He contends that he has ankylosis and arthritis 
of the last two fingers of his right hand and that, 
therefore, his disability should be rated as an amputation.  
As to the veteran's claim for an increased rating, the Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  Specifically, the 
VA provided the veteran with a timely and comprehensive 
examination and afforded him a personal hearing before the 
Board.  Therefore, the VA has fulfilled its duty to assist 
the veteran in developing facts that are pertinent to his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000); (to be 
codified at 38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2000).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

The record shows that the RO granted service connection for 
fracture, right fourth metacarpal, in a February 1999 rating 
decision and assigned a noncompensable evaluation effective 
from September 1998.  The veteran expressed disagreement with 
this initial evaluation.  Therefore, VA must consider all 
evidence of the veteran's disability as is necessary to 
evaluate the severity from the effective date of service 
connection through the present.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In relation to the present appeal, a VA examination was 
performed in December 1998.  The veteran reported that he 
fractured his right fourth metacarpal in service.  He 
presently had some pain of the right hand when he gripped 
objects continuously or used the hand continuously.  Physical 
examination found some decreased size of the right fourth 
knuckle at the metacarpophalangeal joint.  Grip strength was 
adequate and there was no atrophy or decrease in dexterity.  
Range of motion of the fingers was intact.  The veteran was 
diagnosed with fracture of the right fourth metacarpal, with 
pain that caused mild functional impairment.

The veteran appeared for a personal hearing before the 
undersigned Board Member in December 1999.  He testified that 
he received no medical care for his finger and that he used 
nonprescription medication for pain.  He had daily pain of 
the right hand that he characterized as mild to moderate.  
The pain increased with writing or continuous gripping.  He 
also had weakness of the right hand and dropped objects.

The veteran's residuals of fracture, right fourth metacarpal, 
have been assigned a noncompensable schedular evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2000).  
Under this Diagnostic Code, a noncompensable evaluation is 
warranted for ankylosis of any finger other than the thumb, 
index finger or middle finger.  A note to Diagnostic Code 
5227 indicates that, in cases involving extremely unfavorable 
ankylosis, the condition will be evaluated as amputation 
under Diagnostic Codes 5152 through 5156.  Under the criteria 
of Diagnostic Code 5155, a 10 percent evaluation is 
assignable for amputation of the ring finger without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  A 20 percent evaluation is assigned 
with metacarpal resection (more than one-half the bone lost).

As the veteran's right fourth finger is not ankylosed in an 
unfavorable position, the Board finds that the preponderance 
of the evidence is against this claim.  In fact, the VA 
examiner observed no decrease in dexterity and found range of 
motion of the fingers to be intact.  Therefore, the Board can 
find no basis under which to grant a compensable evaluation 
and the benefit sought on appeal must be denied.  As the 
evidence is not in equipoise, the benefit of the doubt rule 
is not applicable.  38 C.F.R. § 3.102 (2000).

Finally, the Board observes that earlier evidence of record 
includes a pension examination of June 1998 during which the 
veteran reported tingling and numbness in the hands with 
perceived reduction in strength due to cubital tunnel release 
on both elbows.  He also reported injury to the distal aspect 
of the right long finger in 1991.  This finger was surgically 
amputated at the distal interphalangeal joint and was now 
painful.  Accordingly, it appears that the veteran's right 
hand symptomatology may be due to disabilities distinct from 
his service-connected fracture of the right fourth 
metacarpal.  However, the Board may not consider the severity 
of these nonservice-connected disabilities when determining 
the proper rating for a service-connected disability.



ORDER

An initial compensable evaluation for residuals of fracture, 
right fourth metacarpal, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

